 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 1 of 37 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



THE MARK LAW FIRM, LLC
Jamison M. Mark, Esq. (Bar ID No. 042392000)
jmark@newjerseyattorneys.com
675 Morris Ave Suite 102
Springfield, New Jersey 07081
T: (973) 845-6606 (main)
Attorneys for Plaintiff Omar Ledesma

 OMAR LEDESMA,

 Plaintiff,                                            CIVIL ACTION No. 2:21-CV-15143

 v.                                                   COMPLAINT, JURY DEMAND,
                                                    DESIGNATION OF TRIAL COUNSEL,
 CITY OF PATERSON; ANDRE SAYEGH;
 WILLIAM MCKOY; OSHIN CASTILLO;
 JOHN DOES 1-10 (Fictitious Names
 Representing Unknown Persons).

 Defendants.


        Omar Ledesma, by and through his attorneys, The Mark Law Firm, LLC, does hereby

complain and alleged against Defendants as follows:

                         INTRODUCTORY STATEMENT OF CASE

        1.      Plaintiff Omar Ledesma brings this action pursuant to 42 USC §§ 1983 and 1985,

and for counsel fees and litigation costs, pursuant to 42 USC § 1988 for the egregious violations

under constitutional law, including violating Mr. Ledesma’s freedom of speech, association and

political beliefs.

        2.      Additionally, in Plaintiff’s pendant state-law claims, as an employee of the City of

Paterson was subjected to retaliation for his involvement with and opposition to the Political Power

in charge of the City, and was terminated for his political beliefs and position, but also for the
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 2 of 37 PageID: 2




filling of a criminal complaint against Defendants, and was subjected to defamatory comments

from Defendants.

                                             PARTIES

       3.      Plaintiff, OMAR LEDESMA (hereinafter “Plaintiff” or “Mr. Ledesma”) is a

citizen of Paterson New Jersey, County of Passaic, State of New Jersey, and during all relevant

times, an employee of Defendant CITY OF PATERSON.

       4.      Defendant CITY OF PATERSON, is a municipal corporation organized under the

Laws of the State of New Jersey, was Plaintiff’s employer at all relevant times, and has an official

policy, practice and/or custom that violated the Plaintiff’s rights.

       5.      Defendant ANDRE SAYEGH (hereinafter “Defendant Mayor Sayegh”), during

all times relevant, was the Mayor of Paterson, and as Mayor had supervisory authority over

Plaintiff’s employment, and is being sued in his individual and official capacity.

       6.      Defendant WILLIAM MCKOY (hereinafter “Defendant McKoy” or “Defendant

Councilman McKoy”), during all times relevant, was a City of Paterson Councilmen, close

political ally of Mayor Sayegh, and as a Councilman had supervisory authority over Plaintiff’s

employment and is being sued in his individual and official capacity.

       7.      Defendant OSHIN CASTILLO, (hereinafter Defendant Castillo” or “Defendant

Director Castillo”) was at all times relevant Director of the City of Paterson Health and Human

Services, was upper management of the City of Paterson, had supervisory authority over Plaintiff’s

employment, and is being sued in her individual and official capacity.

       8.      JOHN DOES 1-10 are individual persons who are currently unknown but had

authority, control and/or engaged in conduct to retaliation directly or indirectly against Mr.

Ledesma for his political affiliation.



                                                  2
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 3 of 37 PageID: 3




                                JURISDICTION AND VENUE

       9.      This Court has jurisdiction of this action under 28 U.S.C. §§ 1331 and 1345.

       10.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391 because

Plaintiff resides in this District, Defendants have minimum contacts within the District, and the

cause of action accrued within this District pursuant to 28 USC §1983, §1985 and §1988.

       11.     Jurisdiction exists by virtue of 42 U.S.C. §2000e-5. Equitable and other relief are

also sought under 42 U.S.C. §2000e-5(g).

       12.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. 1332 (a), which

provides for original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000 exclusive of interest and costs and involves a federal question.

       13.     Plaintiff also invokes this Court’s pendent and ancillary jurisdiction over Plaintiff’s

New Jersey State statutory and common law claims against Defendants.

                                            NOTICES

       14.     For all causes of action common in law, Plaintiff has filed a timely notice of claim

with the governmental entity City of Paterson on December 10, 2020, pursuant to N.J.S.A. § 59:8-

8. The appropriate 6 month waiting period has now lapsed, and Plaintiff has received no response

and the City performed no investigation into these allegations. The filing of this lawsuit is

therefore timely and proper.

                            FACTS COMMON TO ALL COUNTS

       15.     Plaintiff Omar Ledesma (hereinafter “Mr. Ledesma”) was employed by the City of

Paterson (hereinafter “City” or “Paterson”) until he was unlawfully terminated effective November

5, 2020 in retaliation for his political support of one or more candidates who opposed Mayor Andre

Sayegh, and due to the filing of a criminal complaint against Councilman McKoy.



                                                 3
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 4 of 37 PageID: 4




        16.       The City of Paterson, as an employer, is a non-partisan municipality, and there is

no requirement that an employee demonstrate any political support for the Mayor or any position

of the Council.     In fact, every election in Paterson is supposed to be “non-partisan.”

        17.       Though not required as part of his employment with the City of Paterson, Mr.

Ledesma is a democrat.

        18.       Mr. Ledesma is a resident of the City of Paterson in the State of New Jersey has a

long history of supporting various candidates within the City and is known as a political advocate

in the City.

        19.       For when there is opposition to the political party in power, there is also a long

history of political retaliation to those who are not in power, for example and such Farber v. City

of Paterson and Heffernan v. City of Paterson, and many, many others matters filed against the

City that demonstrate the constant and persistent civil rights violations by its governing body and

upper management of the City.

        20.       In 2016 and prior, a group of supporters that included Mr. Ledesma, were part of a

political movement to have Andre Sayegh elected to the City Council, and in fact, had canvassed

votes for then-candidate Sayegh.

        21.       During this time, it was known by then-candidate Sayegh that Mr. Ledesma was a

“political friend” and a supporter of his. During all times relevant, however, Mr. Ledesma was

visible and known to be a supporter of Alex Mendez, also a democrat candidate and political

member of the City of Paterson.       While Plaintiff supported Mayor Sayegh there were no issues

of retaliation or backlash against Ledesma.




                                                   4
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 5 of 37 PageID: 5




       22.     Paterson Mayor Sayegh and former City Councilman Mendez, though both

democrats, run very different campaigns and have different ideals and beliefs for the City of

Paterson. As a result, Mayor Sayegh and City Councilman Mendez are political opponents.

       23.     In 2017 then-Councilman Sayegh decided to run for City of Paterson mayor.

       24.     At that time, Alex Mendez also decided to run for mayor, and against Mr. Sayegh.

       25.     Prior to the May 2018 Mayoral election, Mr. Mendez was a City Councilman and

had to step down to in order run for Mayor.

       26.     Mr. Ledesma was known as an advocate for Mr. Mendez and did not support then-

Councilman Sayegh during this Mayoral election.

       27.     Openly and publicly, during this Mayoral campaign, Mr. Ledesma supported then-

candidate Mendez’s campaign as his campaign lieutenant. Again, a very public position.

       28.     Mr. Ledesma was visible and known to be a supporter of Mr. Mendez’s campaign,

again well known by then-Councilman Sayegh and those who supported him.

       29.     The candidates campaigned in 2017 through 2018, and in May 2018 then-

Councilman Sayegh won, and Mr. Mendez lost, the Mayoral election.

       30.     Mr. Ledesma was always by candidate Mendez’s side during the election, even

when he graciously conceded defeat.

       31.     On July 1, 2018 Andre Sayegh was sworn in as Mayor of the City of Paterson.

       32.     Upon Mayor Sayegh’s swearing in, though Mr. Mendez was no longer a City of

Paterson Councilman, Mr. Mendez remained very active and involved in Paterson’s politics.

       33.     In August 2018, Mr. Ledesma learned of and applied for a non-partisan civil service

position with the City of Paterson.




                                                5
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 6 of 37 PageID: 6




       34.     Prior to being hired, Mr. Ledesma met and interviewed with Paul Persaud, who

hired him immediately due to his excellent skills and work ethic.

       35.     Mr. Ledesma did not interview with Mayor Sayegh. In fact, it is unknown if Mr.

Sayegh was even consulted to discuss Mr. Ledesma’s hire with the City of Paterson, and had no

information that Mr. Ledesma was an Alex Mendez supporter, or more accurately, politically

opposed and ran a candidate against Mayor Sayegh.

       36.     Mr. Ledesma did his job without incident and was routinely commended by Mr.

Persaud for doing an excellent job.

       37.     In November 2018 five (5) Paterson Board of Education positions became

available. In the campaign for the five (5) open positions, Mayor Sayegh supported five (5)

candidates and Alex Mendez supported five (5) different candidates.

       38.     During the election, Mr. Ledesma once again campaigned for the 5 “Mendez”

candidates. During the election, two of the five seats became open because then-Board members

Flavio Rivera and Lilisa Mimms ran for City Council. Mr. Rivera was supported by Mr. Mendez

and Mr. Ledesma. Ms. Mimms was supported by Mayor Sayegh and Ms. Castillo.

       39.     As part of the School Board election, Mr. Mendez supported Robinson Rondon and

Eddie Olivares and Mr. Ledesma were their campaign managers. During this time, Oshin Castillo

was re-elected to Board and it was well known she was, and is, a strong supporter of Mayor

Sayegh. Mayor Sayegh therefore now controlled 4 seats on the Board of Education.

       40.     When the final vote came in, Mayor Sayegh’s candidates took three positions, and

Mr. Ledesma’s candidates took the remaining positions, including both Mr. Rondon and Mr.

Olivares who won their respective seats. Both candidates were elected to the Board of Education.

       41.     The Board members were sworn in January 2019.



                                                6
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 7 of 37 PageID: 7




       42.     Since August 2018, and during these elections Mr. Ledesma remained an employee

of the City, and his supervisor remained Mr. Persaud.

       43.     On March 13, 2019, however, The Paterson Times published a story alleging that

Mayor Sayegh was “targeting” Mr. Mendez’s political allies who were City employees.

       44.     The story clearly had referenced Mr. Ledesma as the person who Mayor Sayegh

was “targeting.”

       45.     Then, on May 15, 2019, Mayor Sayegh’s political supporter, Oshin Castillo was

tapped by the Mayor to be Director of the Paterson Health and Human Services.

       46.     At this time, Ms. Castillo was also the President of the School Board.

       47.     Ms. Castillo was an opponent of Mr. Ledesma during the prior School Board

election, and is a known supporter of Mayor Sayegh, i.e., which is how she received the

“promotion” to the Director position.

       48.     Learning of the news that Ms. Castillo was about to become his boss, Mr. Ledesma

spoke to Mr. Persaud about his position fearing for his job.

       49.     Mr. Persuad advised that despite having saved the City thousands of dollars in his

dual-acting position with the City, he was being sent back to his position as “Health Officer” and

had no ability to help Mr. Ledesma.

       50.     It was confided in Mr. Ledesma by another employee that Mayor Sayegh had

replaced Mr. Persuad with Ms. Castillo because “Paul is not a Mayor’s pick,” implying that

because Ms. Oshin is part of the Mayor’s political circle, she was chosen to replace Mr. Paul who

is not in the Mayor’s circle.




                                                 7
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 8 of 37 PageID: 8




        51.      Upon taking her position, it was evident that Ms. Oshin took immediate steps to

harass Mr. Ledesma due to his prior political position and support of Mr. Mendez and other Board

of Education candidates and because he had opposed her position (and the Mayor’s).

        52.      Ms. Castillo became a confirmed employee of Paterson as Director of Paterson

Health and Human Services, and Mr. Ledesma’s boss, even sharing the same office.

        53.      On May 20, 2019 Mr. Ledesma was in NY City, attending an event for a non-profit

organization. The event was not a political event and was a fundraiser. Mr. Ledesma did, however,

attend the event with Mr. Mendez. During the event, the two took a photo with each other, and

Mr. Ledesma posted said photograph on his Facebook page.

        54.      Mr. Ledesma also happens to be “Facebook friends” with Mayor Sayegh. Within

minutes, at 10:09 PM, Mayor Sayegh sent a text to Mr. Ledesma, with an attachment of the photo

with Mr. Mendez, but did not type anything other than sending the photo.

        55.      Mr. Ledesma responding to Mayor Sayegh’s no-too-cryptic text with: “whats up

Mayor?” Mayor Sayegh responded “Did you send me that pic,” in response to which Mr. Ledesma

wrote “No, you sent it to me.”

        56.      Despite knowing the number of who sent Mayor Sayegh the Ledesma/Mendez

photograph, oddly the Mayor wrote: “I just received it from a number I don’t recognize.”

        57.      Mr. Ledesma questioned if the photograph was being sent to harass him and put

him in a difficult position. Mr. Ledesma had referenced the prior Paterson Times article quoting

that City of Paterson workers who supported Mr. Mendez were being targeted by Mayor Sayegh.

        58.      During their text exchange, Mr. Ledesma advised that he did not feel that he was

being targeted (as the March 13, 2019, article suggested), and he [Omar Ledesma] was just trying

to do his job.



                                                 8
 Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 9 of 37 PageID: 9




       59.     Mr. Ledesma also pointed out that he was 100% loyal to Mr. Mendez and would

support him in the 3rd Ward. Mayor Sayegh responded “No need to explain.”

       60.     Mayor Sayegh advised Mr. Ledesma that it was not him who was after Mr.

Ledesma, …”but apparently someone is trying to undermine you.”

       61.     Once Ms. Castillo took over as Mr. Ledesma’s supervisor, she started to harass him

daily. For example, never having been required to do so under Mr. Persaud, and no other employee

being required to do so, Ms. Castillo required Mr. Ledesma to report in, keep a log of his

assignments and whereabouts, and took his cell phone from him. When asked why, she simply

told Mr. Ledesma that “he doesn’t need it,” and they can call the office if they need to make an

appointment or talk.

       62.     In fact, on December 19, 2019, Ms. Castillo came in to meet with Mr. Ledesma and

called in his Union President, Hazel Hughes to act as a witness.

       63.     Ms. Castillo sought to discipline Mr. Ledesma for his “time coming in and out of

the office.” Though he never had a schedule before, he was now told that he would have a set

schedule and be required to come in at 8:30 and leave at 4:30. He was required to log his hours

and constantly report in throughout the day.

       64.     On December 23, 2019, Mr. Ledesma was scheduled for and did go on vacation to

the Dominican Republic to visit family. While in the Dominican Republic, Mr. Ledesma had a

very unfortunate motorcycle accident on January 4, 2020. Though Mr. Ledesma was to return

from his vacation and report to work on January 6, 2020, he was in the hospital due to the accident.

       65.     Despite not being the first thing on their minds, Mr. Ledesma’s family did reach

out to the City to let them know of the motorcycle accident, and that Mr. Ledesma needed




                                                 9
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 10 of 37 PageID: 10




additional time off from work to recover from the accident. While in his hospital bed, Mr. Ledesma

posted a Facebook photo to say that he was getting better.

       66.     On or about January 16 or 17, 2020 Mr. Ledesma returned to the United States.

Upon his return, he received in the mail a letter dated January 14th from City of Paterson Business

Administrator Vaugh McCoy asserting that Mr. Ledesma had been terminated for “job

abandonment.”

       67.     Mr. Ledesma challenged his termination through his Union, and based upon the

obvious information, and a hearing at the end of January, Mr. Ledesma was returned to work the

first week of February.

       68.     In February 2020 Mr. Ledesma took the civil service test for the purpose of securing

his position from provisional to permanent. Despite his excellent work history, Ms. Castillo

continued to require Mr. Ledesma to set a work schedule, fill out and follow a logbook and

schedule, and told him that she wanted to know where he was at all times. As a good employee,

Mr. Ledesma did not complain and complied with the schedule created for him.

       69.     In March 2020 the Covid-19 Pandemic hit New Jersey hard, and Mr. Ledesma’s

schedule was reduced to working only two (2) days a week.

       70.     As was permitted under the Governor’s Executive Orders, Mr. Ledesma took an

eight (8) week leave of absence to take care of his grandmother, which started in July 2020 and he

was to return in September 2020. His leave was approved by the City of Paterson. Mr. Ledesma

returned to work and did his job.

       71.     Mr. Ledesma continued working and remained active in Paterson politics.

       72.     Mr. Ledesma remained affiliated with Mr. Mendez as his “Political Lieutenant,“

and opposed Mayor Sayegh’s team’s election run.



                                                10
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 11 of 37 PageID: 11




       73.     In May 2020 Defendant William McKoy, the longest serving member of the City

council was defeated in his bid for reelection in the 3rd Ward by Alex Mendez.

       74.     Defendant McKoy who had lost the election in May, challenged Mr. Mendez

claiming voter fraud.   A new election was held, and Alex Mendez defeated Defendant McKoy

for a second time for the 3rd Ward City Council position, with Mr. Ledesma’s loyal support.

       75.     On or about October 24, 2020, during the re-election and prior to the November 3rd

vote, Mr. Ledesma posted a video (a debate on YouTube) of Mayor Sayegh talking at a table, and

Mr. Ledesma quoted Mayor Sayegh stating that Defendant McKoy was not fit for his position and

had been a rubber stamp for the prior Torres administration.

       76.     A day later, again, during the campaign on October 25, 2020, Mr. Ledesma again

posted a YouTube debate video and wrote: “A reminder from Andre Sayegh” on various social

media platforms.

       77.     The video which was not flattering and clearly upset Defendant McKoy. In fact,

after the posting of the video, Defendant McKoy followed and confronted Mr. Ledesma while Mr.

Ledesma was meeting voters and campaigning for Mr. Mendez around the City.

       78.     On one particular instance on October 31, 2020, a Saturday, when Mr. Ledesma

was working the Get Out To Vote (“GOTV”), while on his day off, and was driving his personal

vehicle, he was accosted by Defendant McKoy.

       79.     In addition to his political aspirations, Mr. Ledesma, in his personal life, is a City

of Paterson Health Officer. In his position, he drivers his personal vehicle and bearing a City of

Paterson placard to identify his position with the City while conducting inspections. The placard

is given to all similar employees, who similarly use the placard in their personal vehicle for City

work and to inspect City businesses.



                                                11
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 12 of 37 PageID: 12




       80.     Mr. Ledesma kept the City Placard in his vehicle’s windshield.

       81.     On this particular date, after work, Mr. Ledesma was talking to voters to make sure

they were voting, helping them with anything they needed to vote, answering questions and of

course, supporting his candidate, Alex Mendez.

       82.     Then without warning or provocation, a red SUV began aggressively following Mr.

Ledesma around the City of Paterson.

       83.     Mr. Ledesma recorded the incident.

       84.     After Mr. Ledesma had stopped his vehicle and got out to talk to voters (17th & E.

37th), former-Councilman Defendant McKoy stopped his car and aggressively approached Mr.

Ledesma and began to harass him, yelling and becoming disruptive.

       85.     Defendant McKoy then without consent went into and started searching Mr.

Ledesma’s car. Then, in retaliation for his support of Alex Mendez and opposition of Mayor

Sayegh, Defendant McKoy contacted his “political lieutenant,” Ernest Rucker, who also began to

follow and harass Mr. Ledesma.

       86.     Defendant Rucker took pictures of Mr. Ledesma and posted them on social media

claiming that Mr. Ledesma was going to lose his job. Rucker then continued to harass Mr.

Ledesma by repeatedly texting and calling his cell phone and threatened Mr. Ledesma to

“straighten this out.”

       87.     Defendant McKoy, Mr. Rucker and Director Castillo all support Mayor Sayegh,

and belong to the same political party.

       88.     Mr. Ledesma ignored Mr. Rucker, who continued to call and text Mr. Ledesma

repeatedly all the way through November 1, 2021 even calling him at 12:06 AM.




                                               12
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 13 of 37 PageID: 13




       89.     Because Mr. Rucker would not stop calling and harassing him, on Sunday,

November 1, 2020, Mr. Ledesma went to the Paterson Police Department and filled out a criminal

harassment report against a Defendant Councilman McKoy, his wife, and Mr. Rucker.

       90.     Mr. Ledesma provided ample evidence such as the video, the text messages, and

the phone log. Mr. Ledesma was told by the Paterson Police Department that it would take a

couple days to prepare report and that he should return to pick it up on Thursday or Friday.

       91.     Mr. Ledesma went to work on Monday, November 2, 2020 but did not see

Defendant Castillo at work. This fact struck Mr. Ledesma as being rather odd.

       92.     Then, on November 3, 2020 there was a national, state and local election.

       93.     For this reason, Mr. Ledesma was off from work, and campaigned for his

candidates as he had done in previous elections.

       94.     During these elections, Mr. Ledesma worked as a volunteer at a polling location.

       95.     At this particular polling station, Defendant McKoy was also present with a group

of his own political supporters.

       96.     While Mr. Ledesma was at the polling station, Mr. McKoy, unprovoked, walked

out and started taking pictures of Mr. Ledesma’s car, and continued to harass and instigate a

confrontation with Mr. Ledesma. Fortunately, one of the volunteers took a video of Mr. McKoy

taking pictures of Mr. Ledesma and his car.

       97.     On November 4, 2020, the day after the election, Mr. Ledesma went to work at the

City and began his Health Office inspections as usual.

       98.     When Mr. Ledesma returned to the City Hall, and went into his office, Defendant

Director Castillo’s secretary and Clerk Margarita Padilla told Mr. Ledesma that he had been




                                                13
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 14 of 37 PageID: 14




scheduled for a meeting the next morning with Director Castillo and his Union President, Hazel

Hughes.

       99.     Before their meeting, Ms. Hughes confided in Mr. Ledesma and asked him if he

was “Feeling okay,” and “Doing his job.” Ms. Hughes also then asked Mr. Ledesma for a

calculation of his unused PTO and to which Mr. Ledesma complied. Ms. Hughes then stated; “Let

me see again what she wants with you. She doesn’t like you.”

       100.    The next day, Defendant Director Castillo was not available for her meeting with

Mr. Ledesma, and he was told that the meeting was rescheduled with the Director for later that

afternoon. Mr. Ledesma left the building and began his City inspection rounds.

       101.    Mr. Ledesma was under the impression the “meeting” was due to Defendant

Director Castillo’s baby shower, because he wanted to share in her excitement of the new baby,

Mr. Ledesma went out and bought a baby cake for Ms. Castillo.

       102.    Mr. Ledesma then went to his office to meet with Defendant Director Castillo for

their teleconference meeting.

       103.    Before entering the office for the call, Mr. Ledesma overheard Defendant Director

Castillo on the phone with Ms. Hughes and heard Ms. Castillo state: “it’s the placard.”

       104.    Mr. Ledesma entered the call and was immediately advised by Defendant Director

Castillo “Officially as of 4:30 today you are terminated. Return your ID, badge and placard.”

       105.    Mr. Ledesma was advised that he was being terminated because he was a

provisional employee, who did not possess job protections.

       106.    Mr. Ledesma had sat for and was awaiting pending results from Civil Services, for

the title of License Inspector, that did come through effective February 18, 2021.




                                                14
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 15 of 37 PageID: 15




       107.    Mr. Ledesma was shocked to learn of this news, stood up, thanked everyone, and

walked out.

       108.    Ms. Hughes asked Mr. Ledesma to meet outside and advised to “Get your stuff out

of the car before 4:30, and if you go back to the office, you’ll probably be arrested.”

       109.    Ms. Hughes then provided Mr. Ledesma with some advice, and stated: “if I were

you, I would get myself an attorney.”

       110.    Mr. Ledesma went to his desk to retrieve his belongings, and was approached by

Ms. Padilla, who asked him what he was doing. Mr. Ledesma explained that he had just been

fired, and Ms. Padilla was shocked and responded, “You got fired, no way.”

       111.    Later, Mr. Ledesma met with and spoke to City Council President Flavio Rivera

and Personnel Chair of the Department Maritza Davila to advise that he had just been terminated.

       112.    Neither Flavio River nor Maritza Davila had been told why Mr. Ledesma was

terminated. After the fact, many on the City Council were of the belief that Mr. Ledesma’s

termination was political retaliation.

       113.    During the City Council Meeting on November 10, 2020 a Councilman stated

during his closing remarks that the administration should be more careful with its employees, and

he had heard that an employee [Mr. Ledesma] had been fired because of his political ties and

because he had supported another candidate.

       114.    Others who are members of the City of Paterson, involved in politics, even those

who are known not to have supported Mr. Mendez and Mr. Ledesma, have come out in support of

Mr. Ledesma. For example, Robin Spencer was a political foe of Mendez but came out publicly

and posted a video saying that she was not in support of the City terminating Mr. Ledesma and “it

was wrong.”



                                                15
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 16 of 37 PageID: 16




                                             COUNT I

               (Violation of 42 U.S.C. §1983 – Constitution of the United States –
                   Exercise of Freedom of Speech - 1st and 14th Amendments)

       115.    Plaintiff hereby repeats and realleges each of the above-mentioned allegations in

Paragraphs 1-114 as if fully set forth herein.

       116.    Defendants violated the First and Fourteenth Amendments to the United States

Constitution by unlawfully terminating, for reasons based solely on political affiliation, plaintiff’s

employment, thereby denying him the rights and protections conveyed by the Constitution, in

violation of 42 U.S.C. § 1983 and 1985, and allowing an award pursuant to 42 U.S.C. § 1988, for

example, but not limited to:

       a)      At all times material to this complaint and notwithstanding their oath to the contrary

               Defendants have sought to punish Plaintiff for exercise of protected speech and

               association activity as Defendants were undesirable to them, notwithstanding the

               protected status of the activity.

       b)      At all times material to this Complaint, it also became Defendants' purpose to derail,

               stymie, and thwart plaintiff’s career.

       c)      As an illustration, and outlined above, it was reported that Plaintiff was the political

               target of Mayor Sayegh; Plaintiff was a political foe of Mayor Sayegh, who

               appointed his crony Oshin Castillo, an adversary to Plaintiff and his political

               candidate Mendez in the Board Elections, as Director of the department and

               Plaintiff’s supervisor, ultimately terminated his employment the very next day after

               the election on November 4, 2020.

       d)      Defendants’ actions described herein violate the Freedom of Speech Clause of the

               First Amendment to the United States Constitution, which prohibits government


                                                   16
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 17 of 37 PageID: 17




               officials from subjecting any individual to retaliatory action in reprisal for the

               exercise of the right of speech.

       e)      In their conduct set forth in this Complaint, each of the Defendants acted under

               color of state law, which said conduct damaged plaintiff.

       f)      Plaintiff had been supporting Council Alex Mendez in two separate campaigns.

               During the second campaign, Councilman McKoy accosted Plaintiff on several

               occasions while he was working on behalf of Mr. Mendez’s campaign and called

               upon his political lieutenant, Mr. Rucker, to harass and intimidate Mr. Ledesma.

       g)      Thereby, while acting under color of law and by using power that they possessed

               by virtue of state law, defendants intentionally deprived plaintiff of his

               constitutional right to freedom of speech and association by terminating them from

               their positions as non-policy making employees based on his political affiliation.

       h)      In retaliation for Plaintiff’s support of opposition candidates and his refusal to assist

               the campaign of Mayor Sayegh, for his ongoing and public political speech as

               outlined above, Defendants began a campaign of unfair criticism of Plaintiff’s work

               performance and ultimately terminated his employment with the City of Paterson.

       117.    In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged Plaintiff.

       118.    As a direct and proximate result of defendants’ actions, Plaintiff has suffered loss

of past and future income.

       119.    As a direct and proximate result of defendants’ actions, Plaintiff has suffered and

continue to suffer severe mental anguish and emotional distress, including, but not limited to,




                                                  17
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 18 of 37 PageID: 18




stress, anxiety, embarrassment, impairment of reputation, loss of self-esteem, loss of sleep,

emotional pain and suffering, and other stress-related ailments.

        120.   Defendants have engaged in behavior that violates Plaintiff’s constitutional rights

and have thereby irreparably injured Plaintiff, who is entitled to damages pursuant to 42 U.S.C. §

1988.

                                            COUNT II

               (Violation of 42 U.S.C. §1983 – Constitution of the United States –
                      Exercise of Right to Peacefully Assemble, and
                              Freedom of Political Association)

        121.   Plaintiff realleges that alleges the above-mentioned allegations contained in

paragraphs 1-120 as if fully set forth herein.

        122.   The Defendants’ actions described herein violate the Freedom of Speech Clause of

the First Amendment to the United States Constitution, which prohibits government officials from

subjecting any individual to retaliatory action in reprisal for Plaintiff’s lawful exercise of his 1st

Amendment rights to assemble and political association.

        123.   As outlined in greater detail above, Mr. Ledesma was known as an advocate for

Mr. Mendez and did not support then-Councilman Sayegh during the Mayoral election, nor did he

support Councilman McKoy, but in both instances supported their political foe.

        124.   Openly and publicly, during this Mayoral campaign, Mr. Ledesma supported then-

candidate Mendez’s campaign as his campaign lieutenant. Again, a very public position.

        125.   Mr. Ledesma was visible and known to be a supporter of Mr. Mendez’s campaign,

again well known by then-Councilman Sayegh and those who supported him.

        126.   The candidates campaigned in 2017 through 2018, and in May 2018 then-

Councilman Sayegh won, and Mr. Mendez lost, the Mayoral election.



                                                 18
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 19 of 37 PageID: 19




        127.   Mr. Ledesma was always by candidate Mendez’s side during the election, even

when he graciously conceded defeat.

        128.   On July 1, 2018 Andre Sayegh was sworn in as Mayor of the City of Paterson.

        129.   In November 2018, Plaintiff supported the campaign of several School Board

Candidates who defeated Mayor Sayegh and Councilman McKoy’s candidates.

        130.   On March 13, 2019, a news paper article identified Mr. Ledesma as being a direct

target of the Mayor due to Mr. Ledesma’s employment in the City of Paterson and opposition to

the Mayor’s candidates.

        131.   In May 15, 2019, Mayor Sayegh’s political supporter, Oshin Castillo, who is a

political appointment from the Mayor became Plaintiff’s boss, and Ms. Castillo terminated

Plaintiff’s employment after the November 2020 Election in direct retaliation for his efforts in

canvassing votes and speaking to City voters, and for his political views.

        132.   For exercising his right to freedom of speech and for his political association,

Plaintiff was denied the right to do so, and lost out on opportunity to continue to exercise his free

political speech in favor of Mr. Mendez but was harassed and threated in such a manner by McKoy

to prevent Plaintiff from continuing.

        133.   For exercising his right to freedom of speech and for his political association,

Plaintiff was denied the right to do so, and lost out on opportunity to continue to exercise his free

political speech in favor of Mr. Mendez but was harassed and terminated from his employment by

Defendant Sayegh, through the political commonality of Defendant Castillo.

        134.   As a direct and proximate cause oof Defendants’ conduct set forth in this

Complaint, each of the Defendants acted under color of state law, which said conduct damaged

plaintiff.



                                                 19
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 20 of 37 PageID: 20




        135.   As a direct and proximate result of defendants’ actions, Plaintiff has suffered loss

of past and future income.

        136.   As a direct and proximate result of defendants’ actions, Plaintiff has suffered and

continue to suffer severe mental anguish and emotional distress, including, but not limited to,

stress, anxiety, embarrassment, impairment of reputation, loss of self-esteem, loss of sleep,

emotional pain and suffering, and other stress-related ailments.

        137.   Defendants have engaged in behavior that violates Plaintiff’s constitutional rights

and have thereby irreparably injured Plaintiff, who is entitled to damages pursuant to 42 U.S.C. §

1988.

                                            COUNT III

               (Violation of 42 U.S.C. §1983 –Constitution of the United States –
                                     Political Retaliation)

        138.   Plaintiff realleges that alleges the above-mentioned allegations contained in

paragraphs 1-137 as if fully set forth herein.

        139.   Under Article I, Section 1 to the Constitution of the State of New Jersey,

government officials are prohibited from subjecting any individual to retaliatory action in reprisal

for the exercise of the protected right of speech and thought.

        140.   In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged Plaintiff.

        141.   Defendants violated the First and Fourteenth Amendments to the United States

Constitution by unlawfully terminating, for reasons based solely on personal Political Association,

Plaintiff’s employment, thereby denying him the rights and protections conveyed by the

Constitution, in violation of 42 U.S.C. § 1983 and § 1985, and allowing an award pursuant to 42

U.S.C. § 1988, to wit:


                                                 20
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 21 of 37 PageID: 21




        a) During the May 2018 Mayoral election, Plaintiff was a visible and known supporter

               of Alex Mendez, an opposition candidate of Defendant Mayor Sayegh.

        b) On July 1, 2018 Mayor Sayegh was sworn in as the Mayor of the City of Paterson.

        c) Thereafter, Mayor Sayegh appointed his political supporter Defendant Oshin Castillo

               to the position of Director of Paterson Health and Human Services.

        d) In November of 2018, Plaintiff supported Alex Mendez in his campaign to fill five

               open positions in the Paterson Board of Education. These efforts were in direct

               opposition to Mayor Sayegh, who himself supported 5 different candidates for the

               board positions.

        e) In retaliation for Plaintiff’s support of opposition candidates and his refusal to assist

               the campaign of Mayor Sayegh, Defendants began a campaign of unfair criticism of

               Plaintiff’s work performance and ultimately terminated his employment with the City

               of Paterson.

        f) Thereafter once Sayegh and McKoy lost the November election, Plaintiff was

               immediately terminated from his position with the City of Paterson in direct retaliation

               for his political support and activities for the Political party opposing Sayegh and

               McKoy.

        142.     In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged Plaintiff.

        143.     Defendants have engaged in behavior that violates Plaintiff’s constitutional rights

and have thereby irreparably injured Plaintiff, who is entitled to damages pursuant to 42 U.S.C. §

1988.




                                                   21
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 22 of 37 PageID: 22




                                             COUNT IV

                         (Common Law Conspiracy 42 U.S.C. § 1985[3])

       144.    Plaintiff repeats and realleges the above-mentioned allegations contained in

Paragraphs 1-143 as though set forth more fully herein.

       145.    Defendants and each of them have entered into conspiracies with each other, at one

time or another, to deprive Plaintiff, either directly or indirectly, of their privileges and immunities

under the laws, specifically Plaintiff’s’ civil rights guaranteed by the First and Fourteenth

Amendments of the United States Constitution.

       146.    Section 1985(3) provides as follows: "If two or more persons in any State or

Territory conspire...for the purpose of depriving, either directly or indirectly, any person or class

of persons of the equal protection of the law, or of equal privileges and immunities under the

laws...whereby another is injured ...or deprived of having and exercising any right of privilege of

a citizen of the United States, the party of injured or deprived may have an action for the recovery

of damages occasioned by such injury or deprivation, against any one or more of the conspirators."

       147.    As outlined above, the Democratic Party members who opposed Plaintiff and his

political constituents, including Alexander Mendez, conspired against Plaintiff. Those persons,

known as of this date who have conspired against Plaintiff are: William McKoy (councilman), his

wife and Mr. Rucker, Mayor Andre Sayegh, and Director Oshin Castillo.

       148.    Pursuant to, and in furtherance of this common scheme, Defendants caused,

allowed, suffered, aided, and suffered an unlawful effort to discriminate against him, to harass

him, to subject him to unequal treatment.

       149.    In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged plaintiff.



                                                  22
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 23 of 37 PageID: 23




        150.    The Defendants’ actions, orders, approvals, and omission are therefore actionable

under 42 U.S.C. § 1985(3).

        151.    Plaintiff Ledesma was and continues to be injured as a direct and proximate result

of said overt acts.

        152.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting

in loss of companionship, loss of earning power, loss of self-esteem, loss of standing in the

community, physical and mental injury, the loss of opportunity, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.

        153.    The foregoing actions were knowing, willful, deliberate and a collaborative effort

of the Defendants to violate the law and deprived Plaintiff of his civil rights, and Plaintiff is

therefore entitled to punitive damages under applicable law.

        154.    Defendants have engaged in behavior that violates Plaintiff’s constitutional rights

and have thereby irreparably injured Plaintiff.

                                             COUNT V

                (N.J.S.A. 10:6-2(c) Violation of the New Jersey Civil Rights Act)

        155.    Plaintiff realleges that alleges the above-mentioned allegations contained in

paragraphs 1-154 as if fully set forth herein.

        156.    The New Jersey Civil Rights Act provides relief to any person who has been

deprived or interfered with the enjoyment of any substantive due process or equal protection rights,

privileges or immunities secured by the federal and state constitutions or implementing laws.

        157.    Defendants deprived or interfered with Plaintiff’s exercise of substantive rights

protected by the state and federal constitution, as set forth above.



                                                  23
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 24 of 37 PageID: 24




       158.    Defendants acted under the color of law when harassing, threatening and

terminating Plaintiff’s employment in violation of the New Jersey Civil Rights Act.

       159.    The foregoing actions were taken pursuant to an official and extant policy and

practice of Defendants, and were taken by individuals with final policymaking authority over such

actions.

       160.    In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged plaintiff.

       161.    Defendants have engaged in behavior that violates Plaintiff’s constitutional rights

and have thereby irreparably injured Plaintiff.

       162.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting

in loss of companionship, loss of earning power, loss of self-esteem, loss of standing in the

community, physical and mental injury, the loss of opportunity, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.

       163.    The foregoing actions were knowing, willful, deliberate and a collaborative effort

of the Defendants to violate the law and deprived Plaintiff of his civil rights, and Plaintiff is

therefore entitled to punitive damages under applicable law.

                                            COUNT VI

              (Violation of Article I to the Constitution of the State of New Jersey –
                                            Free Speech)

       164.    Plaintiff realleges that alleges the above-mentioned allegations contained in

paragraphs 1-163 as if fully set forth herein.

       165.    The Defendants’ actions described herein violate the Freedom of Speech Clause

of Article I to the Constitution of the State of New Jersey which prohibits government officials


                                                  24
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 25 of 37 PageID: 25




from subjecting any individual to retaliatory action in reprisal for the exercise of the protected

right of speech and thought.

       166.     In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged plaintiff.

       167.     The Defendants’ actions, orders, approvals, and omissions as aforesaid give rise

to a cause for a cause of action for damages directly under the Constitution.

       168.    In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged plaintiff.

       169.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting

in loss of companionship, loss of earning power, loss of self-esteem, loss of standing in the

community, physical and mental injury, the loss of opportunity, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.

       170.    The foregoing actions were knowing, willful, deliberate and a collaborative effort

of the Defendants to violate the law and deprived Plaintiff of his civil rights, and Plaintiff is

therefore entitled to punitive damages under applicable law.

       171.    Defendants have engaged in behavior that violates Plaintiff’s constitutional rights

and have thereby irreparably injured Plaintiff.

                                           COUNT VII

              (Violation of Article I to the Constitution of the State of New Jersey
                  Right of Political Association and to Peacefully Assemble)

       172.    Plaintiff realleges that alleges the above-mentioned allegations contained in

paragraphs 1-171 as if fully set forth herein.




                                                  25
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 26 of 37 PageID: 26




       173.    As outlined in Paragraphs 1-114, and Count II, Plaintiff enjoys the right under

Article I, Section 1 of the New Jersey State Constitution to have the unalienable right to exercise

the State of New Jersey 1st Amendment Rights afforded to its citizens, and as such Plaintiff

engaged in such First Amendment Activities.

       174.    In violation of these inalienable constitutional rights, each and all Defendants

deprived Plaintiff of his protected first amendment activities, and the exercise of his 1st

Amendment Rights, protected by the First State of New Jersey Constitution.

       175.    Each and all Defendants deprived the Plaintiff of this right under the color of State

law.

       176.    In their conduct set forth in this Complaint, each of the Defendants acted under

color of state law, which said conduct damaged plaintiff.

       177.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting

in loss of companionship, loss of earning power, loss of self-esteem, loss of standing in the

community, physical and mental injury, the loss of opportunity, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.

       178.    The foregoing actions were knowing, willful, deliberate and a collaborative effort

of the Defendants to violate the law and deprived Plaintiff of his civil rights, and Plaintiff is

therefore entitled to punitive damages under applicable law.

       179.    Defendants have engaged in behavior that violates Plaintiff’s constitutional rights

and have thereby irreparably injured Plaintiff.




                                                  26
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 27 of 37 PageID: 27




                                            COUNT VIII

                          (42 U.S.C. § 1983 – Policy, Custom & Practice)

        180.    Plaintiff realleges that alleges the above-mentioned allegations contained in

paragraphs 1-179 as if fully set forth herein.

        181.    The City of Paterson (a final policymaker), its Mayor, certain Councilmembers,

and members of management of the city (i.e. Defendants) had in effect, both before and at the time

of the events alleged in this Complaint, policies, practices, customs and procedures which operated

to deprive Plaintiff of his constitutional rights.

        182.    Defendants are accountable under 42 U.S.C. § 1983 because they established

policies and practices that were intended to and did encourage, endorse and permit their agents

and employees to violate the constitutional rights of Plaintiff and other similarly situated persons.

At a minimum, these Defendants were deliberately and/or recklessly indifferent to such

constitutional violations.

        183.    The unconstitutional policies, practices, customs and procedures of Defendants

City of Paterson, Mayor Sayegh, Councilman McKoy and Supervisor Castillo include, but are not

limited to:


        A.      A policy, practice, custom or procedure of failing to properly train and supervise
                employees, including themselves, to avoid violating ones right to exercise their
                right to freedom of speech, association and political beliefs.

        B.      A policy, practice, custom or procedure of violating persons of the general public
                who due exercise their 1st amendment rights

        C.      A policy, practice, custom or procedure of violating the constitutional rights of
                persons of the general public who engage in Protected First Amendment Activities;

        D.      A policy, practice, custom or procedure expressing and acting with motivation to
                retaliate against persons who oppose their own political association and/or take
                adverse action against those who exercise political ideals adverse to their own;


                                                     27
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 28 of 37 PageID: 28




       E.      A policy, practice, custom or procedure of retaliating against employees of the City
               who exercise their 1ste amend rights if contrary to their own beliefs;

       F.      A policy, practice, custom or procedure of retaliating against employees of the City
               because of their protected first amendment activities different to their own
               activities;

       G.      A policy, practice, custom or procedure of failing to eliminate, stop or control the
               City’s violations of employees and/or citizens of the City’s right to engage in
               protected first amendment activities, and/or who exercise their 1st Amendment
               Rights.

       H.      A policy, practice, custom or procedure of covering up retaliation, harassment and
               misconduct by falsifying and/or fabricating information and reports rather provide
               a true and accurate version of events;

       I.      A policy, practice, custom or procedure of failing to discipline City employees or
               take remedial action against City Mayor and Council members who violate the
               Constitution or law or otherwise transgress the rights of persons of the City;

       J.      A policy, practice, custom or procedure of being deliberately indifferent to the
               violation of the law by the City employees, Mayor and council members to the
               determinate of the constitutional rights of persons.


       184.    Defendants City of Paterson, Mayor Sayegh, Councilman McKoy and Supervisor

Castillo acquired and used the policies, practices, customs and procedures described above to

violate and deprive Plaintiff the right to exercise his 1st Amendment Rights and engage in protected

first amendment activities.

       185.    These policies, practices, customs and procedures, as described above, were

implemented intentionally and/or recklessly to deprive Plaintiff of his constitutional rights and

were a direct and proximate cause of the Constitutional violations and injuries.

       186.    The foregoing actions were taken pursuant to an official and extant policy and

practice of Defendants and were taken by individuals with final policymaking authority over such

actions.




                                                28
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 29 of 37 PageID: 29




       187.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting

in loss of companionship, loss of self-esteem, loss of standing in the community, physical and

mental injury, the loss of opportunity for prospective employment, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.

       188.    The foregoing actions were knowing, willful, deliberate and a collaborative effort

of the Defendants to violate the law and deprived Plaintiff of his Civil Rights, and Plaintiff is

therefore entitled to punitive damages under applicable law.

       189.    Defendants have engaged in behavior that violates Plaintiff’s Constitutional Rights

and have thereby irreparably injured Plaintiff.

                                            COUNT IX

                                      (Respondeat Superior)

       190.    Plaintiff realleges that alleges the above-mentioned allegations contained in

paragraphs 1-189 as if fully set forth herein.

       191.    At all times herein mentioned, the defendants, City of Paterson, Mayor Andrew

Sayegh, Councilman Williams McKoy, and Director Oshin Castillo were members of the City of

Paterson

       192.    At all times herein mentioned, the defendant City of Paterson had a duty and

responsibility to hire, train, control, and supervise any and all employees of the City’s including,

but not limited to, Defendant City’s governing body, Mayor, Council and its upper management.

       193.    At all times herein mentioned, Defendant City’s governing body, Mayor, Council

and its upper management had a duty and responsibility to oversee, monitor, manage and control

the day-to-day affairs of the City of Paterson.



                                                  29
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 30 of 37 PageID: 30




       194.    As outlined above, the Defendant City’s governing body, Mayor, Council and its

upper management were and remain negligent and careless in retaining, hiring, and providing

professional and competent employees and management personnel at the City, and therefore due

to same violated Plaintiff’s constitutional rights.

       195.    Defendant City of Paterson as a public entity and employer, is vicariously liable for

the acts of the individual Defendants Mayor Sayegh, Councilman McKoy and upper management

Director Castillo, who oversee, monitor, manage and control the day-to-day affairs of the City of

Paterson and purports to act on Defendant City’s behalf each and every day.

       196.    Plaintiff relied upon individual Defendants to not violate the law and the

Constitution as a citizen and employee of the City, because of their Apparent Authority and/or

individual Defendants were aided and abetted in their misconduct by the existence of an agency

relationship with Defendant City of Paterson, as a public body and employer.

       197.    At all times herein mentioned, Defendants violated Plaintiff’s trust, the Paterson’s

citizens trust when they violated Plaintiff’s civil rights.         Defendants’ obligations and

responsibilities to Plaintiff were non-delegable, they acted as the master of their various

employees, and they are liable under the doctrine of respondent superior.

       198.    As a direct and proximate result of the aforesaid conduct of all named defendants,

Plaintiff has been and continues to be harmed as previously set forth herein at length.

       199.    The foregoing actions were taken pursuant to an official and extant policy and

practice of Defendants and were taken by individuals with final policymaking authority over such

actions.

       200.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting



                                                  30
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 31 of 37 PageID: 31




in loss of companionship, loss of self-esteem, loss of standing in the community, physical and

mental injury, the loss of opportunity for prospective employment, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.

       201.    The foregoing actions were knowing, willful, deliberate and a collaborative effort

of the Defendants to violate the law and deprived Plaintiff of his Civil Rights, and Plaintiff is

therefore entitled to punitive damages under applicable law.

       202.    Defendants have engaged in behavior that violates Plaintiff’s Constitutional Rights

and have thereby irreparably injured Plaintiff.

                                              COUNT X

                     (New Jersey Conscientious Employee Protection Act. –
                                 (N.J.S.A. § 34:19-1 – CEPA)

                                   (As Against All Defendants)

       203.    Plaintiff hereby repeats and realleges each of the above-mentioned allegations in

paragraphs 1-202 as if fully set forth herein.

       204.    Plaintiff engaged in protected conduct as set forth in the New Jersey Conscientious

Employee Protection Act., N.J.S.A. 34-19-1, et seq., in that he objected to, threatened to disclose

and/or refused to participate in conduct which he reasonably believed was (1) in violation of a law

or regulation promulgated under law, and (2) in violation of a clear mandate of public policy

affecting public health, safety or welfare.

       205.    To wit, on October 31, 2020 Plaintiff was harassed, intimidated and felt threatened

for his safety due to the conduct of Paterson employee and Councilman William McKoy, his wife

and their confidant Ernest Rucker.

       206.    The actions of Councilman McKoy were recorded and submitted to the press to

publicly identify the criminal activity of Councilman McKoy.


                                                  31
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 32 of 37 PageID: 32




       207.    Contemporaneously, Plaintiff also took the recording of events, and filed a criminal

complaint with the evidence of the recording with the City of Paterson Police Department on

November 1, 2020. Plaintiff made significant criminal allegations that the conduct of Mr. McKoy

constituted harassment and with detail outlined the events of October 31st in which he was harassed

and threatened, all of which was caught on video.

       208.    On November 1, 2020 Plaintiff reported said incident and harassment due to

Councilman McKoy’s status as a councilman and his connection to Plaintiff’s employer.

       209.    Plaintiff’s action of filing a criminal complaint for unlawful conduct of the City’s

Councilman is protected conduct under the NJ Whistleblower statute.

       210.    Due to Plaintiff’s criminal complaint against Paterson Councilman McKoy and Mr.

Rucker, Plaintiff was terminated from his employment with the City of Paterson three (3) days

later on November 4, 2020.

       211.    Consistent with New Jersey’s public policy of encouraging citizens to report

suspected criminal violations to the proper authorities in order to ensure proper enforcement of

both state and federal penal laws, and because Plaintiff reported acts of harassment perpetrated by

Defendant Rucker, Councilman McKoy and his wife, Ms. McKoy. Plaintiff suffered retaliation

for these complaints when his hours were changed and shortly thereafter, his employment

terminated.

       212.    Plaintiff reasonably believed Councilman McKoy’s conduct was a violation of the

law for criminal harassment and reported same to an outside enforcement authority, i.e., Paterson

Police Department.

       213.    Plaintiff’s objection and complaints submitted to the Police Department of the

concerted conduct of Defendant Rucker, Councilman McKoy and Mrs. McKoy’s to harass



                                                32
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 33 of 37 PageID: 33




Plaintiff is protected activity pursuant to the New Jersey Conscientious Employee Protection Act

(“CEPA”), N.J.S.A. §34:19-3c(1).

       214.    The conduct of aforesaid Defendants, and those they acted with, was criminal and

in violation of N.J.S.A. §2C:33-4. (harassment).

       215.    Defendants’ violation of the criminal statute, N.J.S.A. §2C:33-4, constitutes a

violation of a law, or a rule or regulation promulgated pursuant to law under N.J.S.A. 34:19-3c(1).

       216.    Plaintiff was discharged by Defendants in retaliation for his submitting complaints

and filing a police report with respect to Defendants’ efforts to harass him, including but not

limited to, calling at extremely inconvenient hours and otherwise engaging in a course of alarming

conduct or of repeatedly committed acts with the purpose to alarm or seriously annoy Mr.

Ledesma.

       217.    Defendants’ conduct was in violation of CEPA, N.J.S.A. §34:19-1, et. seq.

       218.    Defendants engaged in, participated in, condoned, ratified, perpetuated and/or

aided and abetted the aforesaid CEPA violations.

       219.    Defendants’ conduct and actions were malicious and/or undertaken with a wanton

and willful disregard of and for Plaintiff.

       220.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting

in loss of companionship, loss of self-esteem, loss of standing in the community, physical and

mental injury, the loss of opportunity for prospective employment, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.




                                                33
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 34 of 37 PageID: 34




                                            COUNT XI

                              (Common Law Wrongful Discharge -
                        Pierce v. Orth Pharmaceutical, 84 N.J. 58 (1980))

       221.    Plaintiff hereby repeats and realleges each of the above-mentioned allegations in

paragraphs 1-220 as if fully set forth herein.

       222.    Defendants’ discharge of Plaintiff violated the clear mandate of public policy of

terminating an employee for objecting to or refusing to participate in illegal conduct such as when

Plaintiff (a) notified the Paterson Police Department of Defendants’ repeated efforts to harass him

in violation of N.J.S.A. §2C:33-4, and (b) objected to Defendants’ retaliating against Plaintiff and

for terminating him based on his Political Association and support for a candidate opposing Mayor

Sayegh, thereby violating a clear mandate of public policy affecting public health, safety or

welfare.

       223.    As outlined above, Plaintiff reported the criminal activity of Councilman McKoy,

and for doing same, was terminated from his employment.

       224.    In writing, Plaintiff placed a written complaint of criminal activity committed by

Councilman McKoy, who is able to control Plaintiff’s employment, including termination of same.

       225.    Plaintiff placed his written complaints of criminal harassment directly with the City

of Paterson Police Department on November 1, 2020.

       226.    Plaintiff was terminated on November 4, 2020 from his position with the City of

Paterson.

       227.    As a result of the illegal and continuing course of conduct by Defendants described

herein, Plaintiff has suffered economic and non-economic/emotional distress damages, resulting

in loss of companionship, loss of self-esteem, loss of standing in the community, physical and




                                                 34
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 35 of 37 PageID: 35




mental injury, the loss of opportunity for prospective employment, and is incurring legal expenses

and other expenses as a result of Defendants’ actions.

                                           COUNT XII

                           (Intentional Infliction of Emotional Distress)

        228.    Plaintiff repeats and realleges the above-mentioned allegations contained in

paragraphs 1-227 as if fully set forth herein

        229.    The Defendants’ conduct specified above was so extreme in degree as to be utterly

intolerable in a civilized society.

        230.    The Defendants’ conduct was certain to cause emotional distress to the Plaintiff.

        231.    The emotional distress suffered by the Plaintiff was so extreme that no reasonable

person can be expected to endure it.

        232.    The Defendants acted with malice or willful disregard for the Plaintiff’s rights.

        233.    As a result of the Defendants’ actions, the Plaintiff suffered serious injury and

damage.

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally and

alternatively, for Damages including: back pay and front pay (or equitable reinstatement);

Compensatory, Liquidated, Consequential,        Ancillary   and Punitive damages; Damages for

emotional distress, loss of reputation and other personal injury: Payment or reimbursement of all

fringe benefits; Pre- and post- judgement interest: enhancement for gross tax consequences;

Reasonable costs and Attorney's fees under common law and statute: Costs of suit and any other

relief this Court deems just.




                                                 35
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 36 of 37 PageID: 36




                                                              THE MARK LAW FIRM, LLC
                                                        Attorneys for Plaintiff Omar Ledesma




                                                    __________________________________
                                                                    Jamison M. Mark, Esq.
                                                              (Attorney ID No. 042392000)
Dated: August 11, 2021                                      jmark@newjerseyattorneys.com
                                                                  675 Morris Ave Suite 102
                                                             Springfield, New Jersey 07081
                                                                  T: (973) 845-6606 (main)




                         DESIGNATION OF TRIAL COUNSEL

          Trial Counsel is hereby designated as Jamison M. Mark, Esq.

                                                              THE MARK LAW FIRM, LLC
                                                        Attorneys for Plaintiff Omar Ledesma




                                                     _________________________________
                                                                   Jamison M. Mark, Esq.
Dated: August 11, 2021                                      jmark@newjerseyattorneys.com




                                            36
Case 2:21-cv-15143-KM-MAH Document 1 Filed 08/11/21 Page 37 of 37 PageID: 37




                                DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial by jury of all issues triable by jury.

                                                                  THE MARK LAW FIRM, LLC
                                                            Attorneys for Plaintiff Omar Ledesma




                                                         _________________________________
                                                                       Jamison M. Mark, Esq.
Dated: August 11, 2021                                          jmark@newjerseyattorneys.com




                                                37
